59 F.3d 170NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
In re James Hugh JOHNSON, d/b/a Lazy Jim's Grocery, d/b/aLazy Jim's Liquors, Debtor.Dorothy Virginia Moneymaker Johnson JOYNER, Plaintiff-Appellant,v.James Hugh JOHNSON, Defendant/Third-Party Plaintiff,Tennessee State Bank, Third-Party Defendant-Appellee.
No. 94-5628.
United States Court of Appeals, Sixth Circuit.
June 20, 1995.

Before:  NORRIS and DAUGHTREY, Circuit Judges; CHURCHILL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Dorothy Virginia Moneymaker Johnson Joyner, appeals from an order of the district court which determined that she has no lien against or other interest in certain real property of James Hugh Johnson, the debtor in a bankruptcy proceedings.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in entering the order of April 22, 1994.


3
In its Memorandum Opinion filed the same day, the district court concluded that plaintiff conveyed all her right, title, and interest to the real property by quitclaim deed, and that the bankruptcy court had erred when it entertained parol evidence to contradict the express terms of the deed.  We agree with that reasoning and therefore need not address the validity of the alternative basis underlying the district court's order, that plaintiff's claim is barred by the doctrine of estoppel by deed.


4
Because we adopt the reasoning of the district court concerning the effect of the quitclaim deed, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.


5
Accordingly, the order of the district court is affirmed.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation